


SECOND TERM NOTE
$6,000,000.00
June 2, 2015

New York, New York
FOR VALUE RECEIVED, the undersigned, THE ONE GROUP, LLC, a Delaware limited
liability company, ONE 29 PARK MANAGEMENT, LLC, a New York limited liability
company, STK-LAS VEGAS, LLC, a Nevada limited liability company, STK ATLANTA,
LLC, a Georgia limited liability company, CA ALDWYCH LIMITED, a private limited
company organized under the laws of the United Kingdom, HIP HOSPITALITY LIMITED,
a private limited company organized under the laws of the United Kingdom,
STK CHICAGO LLC, an Illinois limited liability company, STK-LA, LLC, a New York
limited liability company, STK MIAMI, LLC, a Florida limited liability company,
STK MIAMI SERVICE, LLC, a Florida limited liability company, STK MIDTOWN
HOLDINGS, LLC, a New York limited liability company, STK MIDTOWN, LLC, a New
York limited liability company, STK ORLANDO LLC, a Florida limited liability
company, T.O.G. (ALDWYCH) LIMITED, a private limited company organized under the
laws of the United Kingdom, T.O.G. (UK) LIMITED, a private limited company
organized under the laws of the United Kingdom, TOG BISCAYNE, LLC, a Florida
limited liability company, WSATOG (MIAMI) LLC, a Delaware limited liability
company, STK WESTWOOD, LLC, a Florida limited liability company and STK DENVER,
LLC, a Colorado limited liability company (each hereinafter referred to
individually as a "Borrower", and collectively, as the "Borrowers"), hereby
jointly and severally promise to pay to the order of BANKUNITED, N.A. (the
"Bank") SIX MILLION AND 00/100 DOLLARS ($6,000,000.00) or if less, the unpaid
principal amount of the Loan made by the Bank to the Borrowers, in the amounts
and at the times set forth in the Second Term Loan Agreement, dated as of June
2, 2015 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the "Second Term Loan Agreement"), among the
Borrowers and the Bank, and to pay interest from the date of the making of the
Loan on the principal balance of the Loan from time to time outstanding at the
rate or rates and at the times set forth in the Second Term Loan Agreement, in
each case to the Bank at PO Box 026030, Miami, Florida 33102, or at such other
place or other manner as the Bank may designate in writing from time to time, in
lawful money of the United States of America in immediately available funds.
Terms defined in the Second Term Loan Agreement are used herein with the same
meanings.
The Loan evidenced by this Second Term Note is prepayable in the amounts, and
under the circumstances, and the maturity of this Second Term Note is subject to
acceleration upon the terms, set forth in the Second Term Loan Agreement. This
Second Term Note is subject to, and should be construed in accordance with, the
provisions of the Second Term Loan Agreement and is entitled to the benefits and
security set forth in the Loan Documents.
The Bank is hereby authorized to record on the schedule annexed hereto, and any
continuation sheets which the Bank may attach hereto, (a) the date of the Loan,
(b) the amount thereof, and (c) each payment or prepayment of the principal of
the Loan. No failure to so record or any error in so recording shall affect the
obligation of the Borrowers to repay the Loan, together




--------------------------------------------------------------------------------




with interest thereon, as provided in the Second Term Loan Agreement, and the
outstanding principal balance of the Loan as set forth in such schedule shall be
presumed to be correct absent manifest error.
Except as specifically otherwise provided in the Second Term Loan Agreement,
each Borrower hereby waives presentment, demand, notice of dishonor, protest,
notice of protest and all other demands, protests and notices in connection with
the execution, delivery, performance, collection and enforcement of this Second
Term Note.
This Second Term Note may only be amended by an instrument in writing executed
pursuant to the provisions of Section 8.2 of the Second Term Loan Agreement.
[Signature Pages to Follow]



- 2 -

--------------------------------------------------------------------------------




THIS SECOND TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
THE ONE GROUP, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
ONE 29 PARK MANAGEMENT, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK-LAS VEGAS, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK ATLANTA, LLC
By: /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
CA ALDWYCH LIMITED
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
HIP HOSPITALITY LIMITED
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
Signatures Continued on Following Page

Signature Page to Second Term Note

--------------------------------------------------------------------------------




STK CHICAGO LLC
By: /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK DENVER, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK-LA, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIAMI, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIAMI SERVICE, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIDTOWN HOLDINGS, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIDTOWN, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer

Signature Page to Second Term Note

--------------------------------------------------------------------------------




Signatures Continued on Following Page
STK ORLANDO LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
T.O.G. (ALDWYCH) LIMITED
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
T.O.G. (UK) LIMITED
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
TOG BISCAYNE, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
WSATOG (MIAMI) LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK WESTWOOD, LLC
By:    /s/Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer





Signature Page to Second Term Note

--------------------------------------------------------------------------------




SCHEDULE TO SECOND TERM NOTE
Date
Amount
of Loan
Amount of principal, paid or prepaid
Notation
made by





